 632DECISIONSOF NATIONALLABOR RELATIONS BOARDNaftali Deutsch and AlexanderColerd/b/a C-D In-vestment Co.andRobert L. DaleLos AngelesCountyDistrict Council of Carpenters,AFL-CIOandRobert L. DaleandJimmyMayo.Cases 31-CA-11931, 31-CB-4505, and31-CB-455229 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 19 December 1983 Administrative LawJudge Michael D. Stevensonissuedthe attacheddecision. The General Counsel filed exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions3and to adopt the recommendedOrder.iIn setting forth the issues, the judge mistakenly stated that Respond-entDistrictCouncilwas alleged to have violated, inter alia, Sec8(b)(l)(B) in regard to the discharge of Charging Party Robert Dale, therecord establishes that Respondent District Council is alleged only tohave violated Sec 8(b)(IXA) and(2) in this regard Also, the judge mis-takenly found thatLocal 25Assistant Business Representative KennethScott at one time told the Employer's construction superintendent, BudVoight, that Scott would be the new steward, whereas the record estab-lishes that Scott told Voight that Dale would be the new steward Final-ly, the judge mistakenly found that Scott wrote out a job work referralfor Dale on Christmas Eve, whereas the record establishes that this hap-pened on New Year's Eve2 The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefullyexamined the record and find no basis for re-versing the findings8We affirm the judge's conclusion that Respondent District Councildid not violate Sec 8(b)(l)(B) ofthe Act bydenying permission for Su-pervisor-Member Jimmy Mayo to work overtime on 9 January 1982. Inso doing,we rely solelyon the judge's reasoning,under the facts and cir-cumstances of this case,that the denial of permission for Mayo to workovertime on one day could not reasonably be said to have affected theEmployer's right to select its representative for the purpose of collectivebargaining or the adjustment of grievances in any but the most incidentaland minimal way It threatened no' "carryover'effect"on the way Mayomight adjust grievances on behalf of the Employer,and it did not other-wise significantly deprive the Employer of Mayo's services with respectto that function SeeAmerican Broadcasting Co. Y.Writers Guild,437 U S411, 429-432 (1978) In this regard we note,as did the judge,thatMayowas denied permission to work only I day, that he had consistentlyworked every workday,including Saturdays,for the 6 months prior to 9January 1982,that he consistently workedeveryworkday, including Sat-urdays, for several months thereafter,that there was no showing thatgrievances were normally or ever adjusted during Saturday overtimeshifts, and that there was no showing that resolution of any grievancesthat could possibly have arisen on 9 January could not reasonably andeffectively have been delayeduntilMayo'snext regularly scheduledworkday, the following MondayORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Richard R. Paradise, Esq.,for the General Counsel.Michael P.Posner,Esq. (Geffner &Satzman),of Los An-geles,California,for Respondent District CouncilRonald D.Garber,Esq.,of LosAngeles, California, forRespondent C-D.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me at Los Angeles, California,on January 4-6, February 15-18, March 14-16, and July5-7, 1983,1 pursuant to an order consolidating cases andconsolidated complaint issued by the Regional Directorfor Region 31 of the National Labor Relations Board onMarch 31, and which is based on charges filed by RobertL. Dale, an individual (Cases 31-CA-11931 and 31-CB-4505), and by Jimmy Mayo, an individual (Case 31-CB-4552) (Dale and Mayo, respectively), on January 8 (Case31-CB-4505), February 24 (Case 31-CA-11931), andFebruary 26 (Case 31-CB-4552). The complaint allegesthatC-D Investment Co. (C-D) has engaged in certainviolationsof Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act) and that District Councilof Carpenters (Distract Council) has engaged in certainviolations of Section 8(b)(1)(A) and (B), and Section8(b)(2) of the Act.2IssuesThe issues presented are:(1)Whether Respondent District Council violated Sec-tion 8(b)(1)(B) of the Act by refusing to clear C-D Fore-man Jimmy Mayo for employment on Saturday, January9.(2)Whether Respondent District Council violated Sec-tion 8(b)(1)(A) and (B) and Section 8(b)(2) by causing C-D to discharge Dale because Dale had replaced otheremployees as union steward, under the facts and circum-stances of this case.(3)Whether Respondent C-D violated Section 8(a)(1)and (3) by discharging Dale under conditions whichwould encourage its employees to join, support, or assistRespondentDistrict Council.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses,to argue orally, and tofile briefs.Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, Respondent C-D, and Re-spondent District Council.'All dates herein referto 1982unless otherwiseindicated2This casewas interruptedbetween March and July by the refusal ofJaime Montoya to appear and testify at hearing pursuantto the subpoenaof DistrictCouncilAs a result,itwas necessaryfor theparties to seekenforcement of the subpoena in U S districtcourtUltimately,Montoyaobeyed the order ofa U S. magistrate to appearand testify279 NLRB No. 90 C-D INVESTMENT COOn the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTITHE RESPONDENT'S BUSINESSThe Respondent C-D admitsthat itisa partnershipduly organized under andexistingby virtue of the lawsof the State of California, with an office and principalplace of business located in Los Angeles, California,where it is engaged as a building and construction con-tractor It further admits that in the course and conductof its business it annually purchases and receives goodsor services valued in excess of $50,000 from suppliers lo-cated outside the State of California. Accordingly itadmits,and I find, that it is an employer engaged in com-merce andin a businessaffecting commerce within themeaningof Section 2(2), (6), and (7) of the Act.Ii.THE LABOR ORGANIZATION INVOLVEDThe Respondent, Los Angeles District Council of Car-penters,AFL-CIO, and Carpenters Union Local No. 25,United Brotherhood of Carpentersand Joinersof Amer-ica,AFL-CIO (Local 25) are labororganizations withinthe meaningof Section 2(5) of the Act 3IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.Preliminary statement and general backgroundWithin Local 25 there exists two competing factions.One of these is led by Robert L. Dale, at the time ofhearing the duly elected president of the Union, andKenneth (Kenny) Scott, at the time of hearing the dulyelected secretary-treasurer and assistant business repre-sentative of the Union. The other faction is led byArthur (Ron) Passman, at the time of hearing the dulyelected business representative of the Local.4 The Dale-Scott group is primarily black (although Scott is white),and the Passman group is primarily white and Hispanic.Racial tensions, although a factor in the competinggroups, are not the major point of friction. Rather, it is adesire for power and control over the membership andfinances,with neither side powerful enough to accom-plish a clearcut victory. Local 25 has close to 1000 mem-bers.Besides the protracted case at bar, the unrelentingstruggle between the factions has continued in otherforums and involved other parties which either were un-fortunate enough to take sides or were perceived as3The District Council is composed of 30 localsconsistingof 20 con-structionlocals and 10industriallocalsIt has certainsupervisory author-ityover itsmember locals and answers tothe United Brotherhood ofCarpentersinWashington,D C I have receivedinto evidence the Dis-trictCouncil's bylaws andtrade rules(District Council Exh 3) and theUnited Brotherhood of Carpentersand Joinersof Americaconstitutionand laws(District Council Exh 2)*On July6, 1983, the resultsof a newelectionof officers for thecoming3 years were reported to me forPresident Robert Stebner (Pass-man faction),for Business RepresentativeScott,for FinancialSecretary-treasurerand AssistantBusinessRepresentative Dale (R Br 2216 )633taking sides. For example, the two Respondents in thiscase became entangled in the factional struggle undercircumstancesmore clearly recited below. Concerningother forums, the record of the instant case is repletewith references to pending state and Federal court casesinvolving, for example, a temporary restraining order, apreliminary injunction, and an attempt to enforce a trust-eeship imposed by theInternationalagainstLocal 25.Examples of acts giving rise to this litigation are the at-tempt to remove Dale and Scott from office by meansother than a new election, and the termination of and re-fusal to pay the salary of Passman for several weeks Inaddition to legal forums, there have been various intraun-ion administrative tribunals convened.The continuing controversy has proven to be a law-yer's bonanza. In addition to Attorney Michael Posnerinvolved in this case, an unrelated attorney named PaulPosner represents the Dale-Scott faction Another attor-ney named David Silver represents the Passman faction.The latter appeared on the first day of this hearing andattempted to intervene Paul Posner also appeared laterBoth claimed to represent Local 25 1 denied the petitionto intervene and this decision was affirmed by the Boardon special appeal of Silver. (Intervenor's Exhs 1-4.)Before turning, with some difficulty, to a beginningpoint for the specific facts of theinstantcase, I note myoverall impression of the parties and witnesses in thiscase.There are no clearcutsaintsnor scoundrels, butrather unremitting shades of gray. Although this may betrue of most cases, or even life in general, it is particular-ly striking here. Additional comments on certain wit-nessesfollow below2. Specific facts of this caseI begin with Jimmy Mayo. Like the two Respondents,he was not initially involved in the factions of Local 25Indeed, prior to January, he belonged to another localentirely,Local 929, a member local of District Council.Between October 1980 and January 1981, Mayo workedas a carpenter on a construction job called the Morleyjob.Also employed there as a steward was Jaime Mon-toya.Although this job was in the jurisdiction of Local25, it was not necessary for a member of a local withinthe District Council to transfer from one local to anotherto work on a jobsite outside the jurisdiction of the mem-ber's local.Mayo and Montoya developed animosity ontheMorley job over certain standard safety proceduresused in the construction industry. In the course of con-tinuous argument over the safest method to perform cer-taincarpentry,Mayo allegedlymade a disparagingremark about Mexicans, and whether they should be as-signed to do work too dangerous for others to performMayo, who is black, and an experienced carpenter,denied the remark, but admitted the dispute with Mon-toya. It is unnecessary to resolve this conflict becausethematter is not critical. Ultimately,Mayo quit theMorley job and about July 1981 went to work at a con-struction job located at 333 S Beaudry, Los Angeles, theC-D job, situs of the events in this case.Mayo was hired by C-D as a carpenter foreman. Theparties stipulated that for all times material to this case, 634DECISIONSOF NATIONALLABOR RELATIONS BOARDMayo was a statutory supervisor and a person empow-ered to hear and adjust grievances.When Mayo began working at C-D, he found Mon-toya there, again employed as a steward. While Montoyahad been appointed steward at Morley by Scott, he wasappointed steward atC-D byPassman.Montoya hadbegun working on the C-D job as a steward, in early1981.Not surprisingly,Mayo and Montoyaagainwere inconflict with each other, but because the C-D job waslarge and because Montoya was not assigned to Mayo'screw, their arguments were sporadic and not serious.However, about November 1, 1981, Mayo and Montoyaargued over the use of certain building materials. Ac-cording toMontoya,Mayo called him a "Mexicanmother-fucker" and threatened him. To calm this dis-pute, a meeting was held in the office of then Construc-tion Superintendent Harland (Bud) Voight, a witness athearing.ThereMontoya referred toMayo as a"monkey," or "monkey-face," a term which Mayo felthad racial implications.Mayo lunged at Montoya andgrabbed him; Voight and others broke it up. Montoyathen left the building site and returned later with Pass-man, who attempted with little success to act as mediatorwith Mayo.On November 12, 1981, the conflict between MayoandMontoya flared up again. As before, the incidentbegan over the disposition of building materials, this timescrew jacks, which Montoya was carrying from one lo-cation to another. Mayo desired to take these items to adifferent location and so directed members of his crew.This angered Montoya. Words between the two menbegan and Montoya picked up one of these screw jacksand began swinging it in the general direction of Mayo.As the screw jack weighed over 30 pounds, Mayograbbed Montoya and either struck or pushed Montoyaaway. Neither man was seriously injured in the episode,althoughMontoya claimed to have received medicaltreatment on about 10 occasions and had his arm in asling for a time.After Voight learned of the incident and interviewedwitnesses, he concluded that Montoya was responsiblefor starting the fight and terminated him. While Mon-toya, as a steward, would normally be entitled under thelabor agreement to 48 hours' notice before termination,the contract also specifies that a steward can be terminat-ed without the notice for fighting on the job.55 It should be notedthatMontoya was39 years old,stood 5 foot 8inches tall, and weighed about 165 poundsMayo,about the same age,stood 6 foot2 inches tall and weighed 250 poundsThisdifference inphysicalstature does not convince me that Montoya is more crediblethan Mayo abouthow the fight beganMontoya not only was involved ina similar confrontation with witnessWatkinMcBroom,another largeblack man,but also never made any report to police about the allegedattack byMayo Further,Montoya filed charges before a trialboard ofthe District Council withrespect to the fight with MayoThen Montoyawithdrewthe chargesbeforea hearingcould be held (G C Exhs 6, 7,and 8)In the main,Montoya was most incredible in testifyingwhy herefusedto honorthe subpoena of DistrictCouncil, therebydelaying the hearingalmost3months.I am askedto believethatMontoya had a well-foundedfearfor hispersonalsafetyThiswas based on an anonymous letter alleg-edly droppedintoMontoya's mailbox However,he destroyed the noteAt anotherpoint,Montoya testified that he is unable to read EnglishSubsequently,Montoya filed a grievance which wentto arbitration.Voight received notice of the arbitrationmeeting,and told others in C-D that he would representtheCompany's interest at the arbitration. Apparentlythrough negligence Voight forgot about the arbitration,and no one appeared on behalf of C-D. (C-D Exhs. 3-6.)At least in part due to the failure of C-D to be represent-ed at the arbitration hearing, which was held on Decem-ber 9, 1981, the arbitrator ruled in favor of Montoya, anddirected that he be reinstated with backpay. (G.C. Exh.16.)A few days after the arbitration decision issued,Montoya reported to the C-D jobsite to resume his jobas steward.Voight, however,indicatedthat,notwith-standing the decision of the arbitrator, Montoya wouldnot be reinstated.Montoya then sought the assistance of Passman whohad originally appointed him as steward.Passman in turnenlisted the help of the District Council to pressureVoight into reinstating Montoya. James Flores, a witnessatheanng,was administrative assistant to Paul Miller,the executive secretary of the District Council. Floreswas assignedby Miller to go to the jobsiteand assistMontoya andPassman toobtain compliance with the ar-bitrator's decision. Flores spoke to Voight who persistedin his refusal to reinstate Montoya. Then Flores directedseveral business representatives who had accompaniedhim to the jobsite to fan out over the area and directmembers of Local 25 and other carpenter locals to ceaseworking and leave the jobsite.A short while after this occurred, ThomasMeehan,the general superintendent, and Voight's superior, ar-rivedat the site. Also a witness at hearing,Meehan metwith Floresand Passmanabout the problem with Mon-toya.A few minutes later, Meehan directed that Mon-toya be reinstated; the carpenters then returned to thejob and work resumed. Flores and Passman then left thearea.During the time that Montoya had been off the job,Passmanhad appointed Robert Stebner as a temporarysteward to replace Montoya. When Montoya returned,Passman decided to continue Stebner as an assistantsteward.The steward's duties are to prepare a dailysteward's report verifying the union cards of all men onthe job to ensure that they are in good standing withlocals with respect to dues payments, to police the con-tract, to monitor safety practices on the jobsite, and toprotect work jurisdiction. In addition, stewards are re-sponsible for obtaining Saturday overtime permits fromthe District Council.With one exception, C-D had beenworking Saturdays from the time the job began in thesummer of 1981. Each Thursday, the stewards compileda list of men who desired to work the following Satur-day; overtime was strictly voluntary. They also obtainedthe union cards of these men and then took the list downto the District Council for approval. The list was thenreviewed by Flores or Miller to ensure that the menvery well Also, he said McBroom followed him close in a car, but hewould not have been able to identify the driver under the circumstancesdescribed.Other aspects of his testimony were also unbelievableMontoya was not easily intimidated I find that he was a reluctant wit-ness because he provoked at least some of the turmoil in this case C-D INVESTMENT COwere current in dues payments and notations were madealongside of themen's names,indicatingapproval or dis-approval. The steward would then return to the jobsitebefore the end of the work shift and post the list for themen toexamine.After Montoya had been reinstated, Mayo testified thathe was being harassed on the jobsite. For example, hestated that one or both of the stewards would contradicthis orders to members of his crew, and he added theywould sometimes contradict each other. This had theeffect of undermining Mayo's authority. When one of thestewards picked up Mayo's card for Saturday overtime,he was not treated courteously and with respect like theothermenAllegedly,Montoya was also sabotagingMayo's job by unplugging power cords and bycausingthe drinking water to be unusable. I make no findings onwhether Montoya was doing any or all of these things. Itis clear that Mayo and Montoya did not like each other.It is also clear that Mayo was not totally blameless forthese developments For example, he sometimes used theexpression "Tijuana crew" to refer to his subordinates,who were primarily Mexican. Mayo said that his em-ployees did not mind that expression. I doubt that, giventhe context of the C-D jobsite, and the divisions in Local25At one point Passman asked Mayo to stop using theexpression and he agreed to do so. In any event, and notsurprisingly, the problems between Mayo and Montoya,between Mayo and Stebner, and to a lesser degree be-tween Mayo and Passman,6 ultimately brought Mayo toScott and Dale at Local 25, where Mayo sought relief.From 1968 to 1980, Scott had been business represent-ative of Local 25 and was thoroughly familiar with theduties and responsibilities of the job. For unknown rea-sons, Scott decided in 1980 to seek the job of assistantbusiness representative and financial secretary-treasurer.He was elected to this position, and his relationship withPassman, unfriendly for several years, worsened. Prior toMayo meeting with Scott, the latter had received on De-cember It, 1981, a letter from C-D attorney David R.Denny (G C Exh. 16) Basically, the letter addressed toUnion President Dale, requested a rehearing of the Mon-toya grievance and summarized the Company's positionin the matter This letter led to a phone call betweenScott and Denny, where Denny complained generallyabout the dissension in Local 25, which was prejudicingC-D's attempt to construct its building.' Scott discussedthe Company's position with Dale and they allegedly de-cided that C-D might sue Local 25 if the problems werenot resolved 86On July 22,1981, Passmanhad dispatched Mayo to work at the C-Djob (G C Exh 2) By dispatchismeant thatthe local union in whosejurisdiction a jobsite is located givesitsmember a documentto give tothe building superintendent, in effect, saying that the personis a memberin good standingeither of that local or a sister local,and is"0 K " to beput to work'There appears to be confusion in Scott's testimonyconcerningwhether the letter or the phone call came firstInasmuchas there is noreference in the letter to any phone call, nor is any other subject coveredin the letter other than Montoya's case, I find that the letterwas sentfirst6Although Denny was still employed by C-Dat the timeof hearing,he never testified For reasons that become clear below,I cannot creditthe testimonyofDale and Scott thattheyhonestlyfeareda lawsuitagainst Local 25635Inmid-December, Mayo met with Scott and Dale totell them of his problems at the C-D jobsite. This wasthe firsttimeMayo had met the other two men. ScottaskedMayo to put his complaintsinwriting.Sometimeprior to December 24, Mayo wrote out a letterdetailinghis complaints at the C-D jobsite. The letterwas writtenon C-D time and took about 45 minutes. (G.C. Exh. 3.)Then Mayo gave the letter to a secretary employed byC-D at the jobsite and asked her to type the letter. Shedid so and the letter reads as follows:To Local #25December 24th, 1981Iworked at another job site with Jaime Mon-toya,atMorley Construction Co. at 5th. andFlower. Because I would not have anything to dowithMontoya and did not tolerate his foolishnesshe disliked me.I then went to work for C.D. Investment as aforeman approximately six months ago. Montoyawas also working for C.D. Investment, he them[sic] immediately went to the Supt. and told theSupt. that he would not work for me. He then start-ed telling the men on the job carpenters and labor-ers not to work for me and slow down.He kept unpluging the power cords, I checkthem out hook themup again.Iwould assign himto a job and he would let the laborers do it. Hethen comes to me and goes berserk atme, becausethe laborers are doing it.One time one of his friends had a cut accidentright next to the job site and the other guy calledthe police, then the carpenter threw several pack-ages of weed over the fence on the job site. Ipicked up one package and put it into the toolshack.Montoya came cursing me andcallingme amother fucker, son of a bitch, monkey because Iwould not give it to him, finally I told one of theother foreman to get it and give it to him. Iguesseditbelonged to him MontoyaI believed because I would always do what Mon-toya wanted in order to keep peace on the job, hekept foolingwithme.Once he called Passmandown on the job site saying I was calling my crewnamesWhich was not true. Then afterPassmanwould leave he would brag how he gotPassman toraise hell with me on the job.He said he would get me fired yet That Passmanowes him favours [sic]. He keeps pulling cords outand continues to make a fool of himslf, such as con-taminating the water, then raises hell because thewater is contaminated.One time as I was telling the laborers this was onthe date of Nov. 12th, 1981. that I needed jacks andscaffolds stacked at the other end of the deck, Mon-toya came running up to me like a mad man andstarted telling the laborers that they did not have todo anything that this monkey mother fucker toldthem. Also that I was not going to be on the jobmuch longer. When I asked him what he was call-ingmehe then started changing the subject, by 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaying that he was using the material himself. I toldhim I was the one giving orders and not him andthat I wanted the materials to be moved to theother side as I had guys waiting for it.He then picked up a jack and said that he wouldknock my brains out. I then defended myself bydodging and finally taking the jack from him. Ev-eryday since he is back on the job he walks up andbrags how he is back on the job and he will bethere when I am gone.He continues goofing around and refuses to doany work. I believe this type of harassment is unfairto me and to the rest of the carpenters on the job. Ialso feel this is unfair to the contractors because Iknow and feel that there is going to be more trou-ble, because his moods changes [sic] from day today.I request that this man be replaced with anothersteward for the safety of the job.Iam hoping thisletter is sufficient in notifying the union of inten-tions to again lay off the steward effective Decem-ber 31st. 1981.Respectfully Yours[s] Jimmy Mayo(G.C. Exh. 4.)Mayo gave the typed letter to Scott and Dale on De-cember 24. At thistime,he also requested that Dale gotowork at C-D so he could see for himself the variousproblems on the job. At that time, Dale was working asa carpenter foreman on another long-term job called theFeldman job. As foreman, he was supervising at leastfour other carpenters and making approximately $16.44per hour. Journeyman wages was $14.95 per hour. Dalehad been working for Feldman since July 1981 and wasnot dissatisfied. According to Dale, he was initially skep-tical of Mayo's request as he was reluctant to leave hispresent secure job for less money, at the request of some-one he had met for the first time a few days before, andwho was not even a member of Local 25. Then, MayoandDale went to a nearby Denny's Restaurant forcoffee.At this time, according to Dale, Mayo allegedlytoldDale in confidence that he felt he was being dis-criminated against because of his race and that he sin-cerely felt that Dale's presence on the jobsite could im-prove conditions and contribute toward eliminating orrelieving racial prejudice at the jobsite. Dale went on tosay that he had never told anyone else, not even Scott,what Mayo had told him in the restaurant prior to histestimony at the hearing. Dale also testified that Mayopleaded that he needed Dale because he was in fear forhis life and that if Dale did not go to work there, Mayowould have no choice but to sue Montoya and Passmanfor violating his rights.Iam unable to credit Dale's account of the Denny'sRestaurant conversation and find it incredible on thisrecord. First,Mayo made no reference in his testimonythat he was experiencing racial prejudice, or that hefeared physical violence, although there was no doubtMayo desired Dale to begin work at C-D, and Mayo be-lieved that Dale's presence would restrain Montoya fromdoingwhatMayo believed him to be doing. Next,Mayo's letter recited above makes no reference to racialprejudice, although Scott had told him to put all hiscomplaints in writing. Further,there is no record of anycomplaint by Mayo or Dale to the Equal EmploymentOpportunities Commission or any similar agency, Feder-alor state.Next,Dale's failure to mention Mayo's al-leged complaint to his closest confidant, Scott, is indica-tive of fabrication. Although Scott was white, he workedclosely with Dale to defeat and impede the Passman fac-tion of the Union and it would be expected that Dalewould confide in Scott.All agree thatasDale andMayo preparedto leaveDenny's about 4 or 4:30 p in. on December 24, Dale hadnot yet committed himself to work at C-D. At this time,Mayo took a piece of note paper and wrote a job requestforDale. This was in case Dale agreed to the request.The document reads as follows:TRANSIT MIXEDCONCRETE COMPANYReady-Mixed Concrete * Rock & Sand * GravelBaseTo R. Passman orK. ScottPlease clear Bob DaleC. D. Investment Co333 S.BeaudryLA CA[s] Jimmy Mayo[G.C. Exh. 5.]Respondent C-D presented evidence to show thatMayo, while a foreman, lacked authority to request anindividual by name under the Master Labor Agreement.The normal procedure for hiring of new carpenters is forthe superintendent to call Local 25's hiring hall and re-quest the desired number of carpenters ThenPassmanwould dispatch from the top of the out-of-worklist, i.e.,aweekly register of those members out of work andseeking work, the requisite number of persons requested.Under the rules of the District Council, any member ingood standing of a member sister local in the DistrictCouncil can sign the out-of-work list of any other localwithout actually transferring membership.There are two methods of requesting a member byname, both of which apply without regard to the mem-ber's location on the out-of-work list, but the person re-quested is at least supposed to be somewhere on the out-of-work list: (1) the 25-percent rule which means that ifan employer hires three from the top of the out-of-worklist, then the fourth can be designated by name; and (2)when the requested employee had worked for C-Dwithin the last 3 years. (G.C. Exh. 18.) Dale had neversigned the out-of-work list because he was workingwhen requested by Mayo. Further, he had never workedfor C-D before so this provision did not apply. Further,when C-D desires to request a carpenter by name, therequest must be on company letterhead (here the letter-head was of a subcontractor of C-D who left note packson the job as a courtesy), dated (here the request was un- C-D INVESTMENT COdated), must be signed by C-D's director of construction(the incumbent's name is Dale Thomas,who is the supe-rior both of Voight and Meehan; here, the request wassigned by Mayo,a foreman),and submitted to the Unionfor appropriate action. The procedure used by Mayo torequestDale had other infirmities as well to be furtherrecited below.About December 28, according to Scott and Dale,they attempted to discuss Mayo's complaints with Pass-man and specifically Mayo's desire to replace a steward.This hurried meeting allegedly occurred in a union hallhallway as Passman walked through,and Passman alleg-edly replied without elaboration, "Do what you want todo," or words to that effect.Passman deniedany suchencounter, and also denied receivingMayo's letters,though Scott testified that he left them for Passman onthe latter's desk. I find that no such meeting occurredand that Passman had no notice of what had been occur-ring between Mayo and Dale and Scott, nor what wasabout to occur, a few days later. Given the bitter state ofrelations between the men, it is unlikely that Passmanwould have acquiesced in whatever Dale and Scottplanned relative to the stewards.On December 31, Dale met Scott at the union hallabout midday and both men went to the C-D jobsitewhere they met with Voight. This was the first time thatDale had met Voight, according to the former. Accord-ing to Voight, he had met Dale about 2 weeks before forthe first time. According to Dale and Scott, Voight com-plained generally about conditions on the job includinghaving been forced to reinstate Montoya, and Stebner'sallegedly ineffective and dilatory performancewhenprocessing overtime permits. Allegedly Dale and Scottlooked out a window in Voight's trailer office at the job-siteand saw Stebner visiting various employees andpoking them or pulling at their clothing and generallywasting time. Voight was vague about requesting Dale,testifying at one point that he probably said to Mayo,"go ahead and hire him." (R. Br. 377.) Voight was un-certain about the meeting with Dale and Scott on De-cember 31 and was not even sure that it occurred at all.Voight allegedly approved Dale's employment at C-D asa way to resolve problems at the worksite. Dale then al-legedly showed both to Scott and Voight for the firsttime the job referral written out by Mayo at Denny'sRestaurant the week before on a piece of notepaper fur-nished by Transit Mixed Concrete Company. (G.C. Exh.5.)Finally, I am told, Dale having received the approvalof Voight to work at C-D, and having assured himselfthat indeed the problems on the job were serious, Daleagreed to work at C-D.9 I am further told that on theride back to the union hall, for the first time, Scott sug-gested that the most efficient way for Dale to bring"harmony to the work site" was to become a stewardand replace Montoya and Stebner, the two stewards ap-pointed byPassman.According to Dale, he was reluc-tant to become a steward on the job, just as he was re-luctant to work there in the first place. However, he was9Voight testified that he did not know that Dale would be workingfor C-D on January 2 (R Br 150-151 )637persuaded by Scott that this was the best way to resolvethe problems on the job.But Dale statedthat he intend-ed to replace the two stewards only temporarily untilScott andPassman couldresolve their differences. Scottthen wrote out a work referral for Dale (G.C. Exh. 17)and Dale left the union hall. By now, it was late after-noon on Christmas Eve; Dale had not worked on thatday due torain.He testified that after leaving the unionhall, he returned to his job at Feldman and told a super-visor that he was quitting his carpenter foreman's job im-mediately to work at C-Das a carpentersteward.Ifind that Dale and Scott's testimonyregarding theirmotives for their action is so inherently improbable as tobe preposterous. 10 I do not believe any of it. I willreturn to this theme in the "Analysis and Conclusions"section of this opinion. For now, I continue with this as-tonishing sequence of events.On January 2, a Saturday, Dale reported for work.This was an overtime day so fewer than half of the 150or so employees were working.Meeting withVoight inhis office were Dale, Scott, and Mayo. Scott told Voightthat there had been aslight change in plansNot onlywas Scott going to be working on the jobsite, but hewould also be the union steward, and Montoya andStebner would not be the stewards. To this information,Voight allegedly indicated that it was an internal unionmatter which did not concern him. Also present in theC-D trailer, but not part of the meeting, was Voight's su-perior,Thomas Meehan. A witness at hearing, Meehanwas then no longer employed by C-D and had no motiveto fabricate. I credit his testimony regarding conversa-tionswith Voight. The latter told Meehan that the Unionwas going to put a new steward on the job. At first,Meehan answered "fine," but then Voight said that Daledid not work there, that Voight had not requested him,and that he had not been referred through the hall.When Meehan heard this, he told Scott, "Don't takehim." Later, Voight told Meehan that he had taken careof the matter." In fact, Voight had not obeyed Meehan.Eventually, a procession of persons wound its way fromVoight's office to Stebner, the only steward working onthat Saturday. In the group was Dale, Scott, ForemanMayo, and a uniformed security guard assigned byVoight to prevent any trouble.Stebner was located working on the saw, his usual job.Scott told him that Dale was replacing him as steward,but that he still had his regular job and was not beingterminated.Stebner looked at the group of people withScott, promptly handed over his steward's badge, andleft the worksite for the day. Allegedly, Dale worked the10ThatDale would leave his job as a carpenter'sforeman withoutpoor notice to his current employer for less pay and for less security-allon the grounds that he desired to prevent lawsuits against the Union, andto assist a man whom he did not even know and who was not even amember ofhis local-is self-impeaching11Prior tothe hearing,Voight had been fired by C-D for incompe-tence, in part for missing the Montoya arbitration meeting,and then tell-ing Yanpolsky an office supervisor for C-D, that he had taken care of thematterAfter hewas terminated,Voightwentto another C-D job wherehe workedfor aweek until the superintendent found out he had beenfired by C-D in Los Angeles At the time of his testimony, Voight was amember of Local 25, and the Scott-Dale faction of the Union I find thathe was not an unbiased witness and that his credibility was suspect 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDremainderof the day, although it is not clear exactlywhat he did.On Monday, January 4, the above-described scenariowas repeated, including another conversation, this timeby telephone, between Voight and Meehan. Again thelatter told Voight not to take Dale, but again Voight dis-regarded this order. Early on this Monday morning,Scott's group, including Dale, Mayo, and a uniformed se-curity guard, wound its way around the jobsite, untilMontoya was located. Again Scott made it clear thatMontoya was not being laid off or terminated, but wasonly being relieved by Dale. Like Stebner, Montoyahanded over his badge to Dale, but unlike Stebner, Mon-toya then stayed on the jobsite to await developments.Meanwhile, Stebner had been busy since he left thejobsite on January 2. On Sunday, January 3, he hadcalled Passman to report that Scott had named Dale toreplace him the day before. I find that this was the firstnotice thatPassman hadof Scott's action. About 7 a.m.,Monday, January 4, Stebner met with Paul Miller at theofficesof the District Council. Stebner explained toMiller how he had been relieved as steward. Then MillercalledVoight at the jobsite. Voight could not recall ifMiller or Flores called him. I find that Miller called andasked Voight if Dale had been requested. 12Voight answered no. Miller then stated that no hiringhall referrals could have occurred because the hall hadbeen closed on Saturday. Miller testified that he did notrecollect that he threatened to shut the job down ifStebner was not reinstated, but I find that is exactly whathe said. After his phone call, Voight called Meehan forinstructions and Meehan directed Voight to comply withMiller's demands.Flores testified that he also spoke to Voight after talk-ing to Stebner After ascertaining that Voight had not re-questedDale, Flores then asked, "Well, do you needhim?" Voight answered, "Not really." Then Flores said,"Well, you do what you have to do." (R. Br 1395) Thisisconvincing evidence that Flores desired Dale's termi-nation. In any event, Voight subsequently called in Daleto his office about midmorning and stated that Dalecould not continue working there due to the threat ofthe District Council to shut the job down if he contin-ued. After attempting to get Voight to reconsider, Daleleft the jobsite.Dale had never completed any W-4forms and was never paid for any work he may havedone on January 2 and 4. Further, he never filed anyclaim with the appropriate state agency for unpaid wageson the alleged grounds that the Board procedures wouldfully protect his rights.SometimeafterDale left the C-Djobsite,Passman arrived there with Stebner, and Mon-toya and Stebner were then reinstated to their jobs asstewards.On Thursday, January 7, the overtime list was pre-pared by Montoya,as usual.As usual, Mayo indicatedhisdesiretowork Saturday, January 9, as he hadworked every Saturday that overtime was available,since he had been employed at the C-D job. This time,12The evidence is conflicting whether Miller or Flores made the tele-phone call to Voight after meeting with Stebner The evidence showsthat both made calls to Voight on that morninghowever, he was not permitted to work on Saturday.The following Saturday, and every Saturday thereafter,he continued to work on Saturdays. I discuss the factsand circumstances of Mayo's lost overtime immediatelybelow.B. Analysis and Conclusions1.Was Mayo unlawfully denied his right to work 8hours of Saturday overtime on January 9?Other than Local 25, all or most locals process theirown overtime permits. In this case, District Councilbegan the job on the grounds that the two factions wereunable to formulate and apply a clear policy. That is, ifPassman would deny a permit, Scott was likely to ap-prove it, and do so without clearing with the DistrictCouncil. Scott apparently was more liberal in approvingthese requeststo Passman'sdismay. In any event, Dis-trictCouncil took over the job at some point in the fallof 1981.13 As noted above, Mayo was unaffected by thischange until January 9, and then only for that single Sat-urday.The authority for the District Council to approveovertime permits is reflectedin itsbylaws and trade rules(District Council Exh. 3):Any permit for work on Saturdays, Sundays orHolidaysmust be approved by the Los AngelesDistrict Council of Carpenters no later than 2 p.m.of the preceeding Thursday. [P. 41.]According to Flores, Mayo was not permitted to workon January 9 because he was a member of two locals inviolation of the constitution and laws of the UnitedBrotherhood of Carpenters & Joiners of America. (Dis-trictCouncil Exh. 2.) 14 The factual basis for this deci-sion is asfollows.As noted above, Mayo was not re-quired to join Local 25 to work at the C-D jobsite. Infact, on December 23, 1981, Mayo paid his dues to Local929 for January, February, and March of the comingyear (G.C. Exh. 9.) However, to align himself with theDale-Scott faction of Local 25, Mayo decided in late De-cember to make the transfer. Mayo was under the mis-taken impression that his transfer could be done by mail.DistrictCouncil rules required that such transfers bedone in person. He sent his Local 929 card in the mail toLocal 929 Business Representative Baker with instruc-tions to "transfer his book" to Local 25. Then ScottissuedMayo a temporary Local 25 card When Montoya18 I am aware of at least one similar case where the local had given upall itsauthority to issue work permits to the District CouncilNLRB vCarpenters Local 64(WesternDry Wall),497 F 2d 1335 (6th Cir 1974)14 In pertinentpart, sec L, pp 40-41, of the constitution and bylawsreadsas followsNo member of the United Brotherhood can remain in or become amember of more than one Local UnionIf a member is ac-cused of holding membership contrary to this section,the ExecutiveCommittee of the Local Union or District Council shall give themember due notice of the charge, shall afford the accused a hearingand a full opportunity to present a defense If after hearing the Exec-utive Committee finds that the member holds membership contraryto this section, the member shall be permitted thirty days in which toresign C-D INVESTMENT CO.collected cards on January 7, Mayo, for the first time,presented a Local 25 card.The collected cards were taken by Montoya to Flores,who noted Mayo's Local 25 card whereas in the past, hehad submitted a Local 929 card. Flores then allegedlycalledBaker who allegedly stated that Mayo was amember in good standing of Local 929. After this allegedtelephone call, Flores wrote on the Saturday work listnext to Mayo'sname,"Hold, Belongs to #929 has #25card." (G C. Exh 11.)Baker never testified and I am not able to ascertain ifhe had receivedin the mailMayo's attempted transfer re-quest when he spoke to Flores. Nor canI ascertain ex-actly what he may have told Flores. It is certain, howev-er, that Mayo first learned that he would not be permit-ted to work, when Montoya returned with the list lateThursday eveningOn Friday, January 7, Mayo had ameetingwithMiller,Flores' superior, to attempt to have thedecisionreversed.AfterMiller discussed the matter with Floresby telephone, Miller decided to support his subordinate'sdecision.Prior to the next overtime list, Mayo went in person toLocal 929 and completed the necessary procedures totransfer into Local 25. Subsequently Scott issued Mayo apermanent Local 25 card dated January 8. (G.C. Exh.10.)Section8(b)(1)(B)oftheAct (29 U.S.C. §158(b)(1)(B)) provides that "it shall be an unfair laborpractice for a labororganization. . . to restrain orcoerce ..an employer in the selection of his represent-atives for the purposes of collectivebargainingor the ad-justment of grievances." Restraint or coercion underSection 8(b)(1)(B) does not require economic pressure di-rected at an employer but can be accomplished by inter-nal union discipline which reasonably tends to deprive anemployer of the right to select its representative.15 Toevaluate whether union discipline of member-supervisorsin a given case constitutes impermissible coercion, onemust determineif the discipline could adversely affectthe supervisor's performance of grievance adjustment ofcollective-bargainingresponsibilities. 16In analyzingthis case, I note that the Employer wasdeprived of Mayo's services for a single Saturday. It isalso true that several members of Mayo's crew workedon January 9. In addition, I find thatFlores made a lessthan exhaustive effort to resolve the problem. That is,Flores never called Scott to ask how he happened toissue thetemporary Local 25 card to Mayo.More im-portantly, before making his decision, Flores never askedMayo, perhaps the one most able to explain the apparentdiscrepancy. In considering the above, in the context ofMayo's participation in the removal of Montoya andStebner, a few days before and Mayo'sclear alliancewith the Dale-Scott faction of Local 25,Iam con-strained to find that the reasons given by Flores to pre-ventMayo from working were pretextual and the real15IronWorkers Local 46 (Cement League),259 NLRB 70 (1981),Typo-graphicalUnionNo 18 (NorthwestPublications),172 NLRB 2173 (1968)10American BroadcastingCo v Writers Guild,437 US 411, 429 (1978)639purpose was to punish Mayo for his activitiesregardingMontoya and Stebner.Notwithstanding the above findings,I am also requiredto find that District Council did not violate the Act. Tobegin,Mayo's activities with respect to the replacementof two duly-appointed stewards could hardly be charac-terized as protected concerted activities. 17As a statutory supervisor and representative of man-agement,Mayo had nobusinessin attemptingto cause achange of stewards apppointed by a businessrepresenta-tive of a local, of which he was not evena member! 18Next, in discipliningMayo, the District Council was at-tempting to affect primarily the relationship betweenMayo and Local 25. The relationship between the Dis-trictCouncil and the Employer was only affected sec-ondarily or incidentally.19 Thus Mayo elected to involvehimself inan intrauniondispute, and may have been pun-ished by the District Council for his activities on behalfof the "wrong"side.20 In any event, the action of theDistrictCouncil in denying Mayo an overtime permitdoes not violate Section 8(b)(l)(B) of the Act.21In the alternative, I find that evenassuming,arguendo,that the primary effect of Mayo's not working on Janu-ary 9 was to affect the relationship between the Employ-er and the District Council, I could still not find an8(b)(1)(B) violation here. Contrary to the General Coun-sel's statementin his brief (Br 51), "the reasonably fore-seeable andintendedeffect of District Council'sactionsis thatMayo would cease working for C-D, thereby de-priving C-D of the grievance adjustment services of itschosen representative," I find that the opposite is true.Mayo worked 6 days a week for about 6 months beforeJanuary 9, and he worked 6 days a week for severalmonths after. This isolated event could not reasonably beforeseen to cause Mayo to cease working for C-D. In ad-dition, there is no evidence to show that grievances were17Mayo may have had good motives forwanting a change of stew-ards, and for joining the Dale-Scott faction of Local 25, based upon hisconvictions that District Council was against him,that Passman wouldnot cooperate with him on the job, and that Montoya countermanded hisorders, treated him with disrespect,and Was hostile toward him (See,e g , Mayo's letter to Dale and Scott, GC Exh 4) However, even iftrue,allof the above makes no difference in resolving the pending issue18CfAssociated Truck Lines,239 NLRB 917, 920 (1978),NLRB vGates Rubber Co,493 F 2d 249 (6th Cir 1974)19CompareYakima County BeverageCo, 212 NLRB 918 (1974), andTypographical Union No18, supra, 172 NLRB 2173 (1968) The U S Su-preme Court assumed without deciding that the Board's decision in thelatter casewas a correctstatementof the lawFlorida Power Co v Elec-tricalWorkers IBEW Local 641, 417 U S790 (1974)An object of theunion's coercion in theOakland Mailerscase was to compel the employ-er's foreman to take a prounion position in interpreting the collective-bar-gaining agreement In the instant case, the object of District Council's co-ercion was to compel Mayo to take positions on the job favorable to Dis-trictCouncil and the Passman faction of the Union Thus C-D became amere bystander and was affected only secondarily20Once a memberof Local25,Mayo was appointed to several com-mittees and given other assignments within the Union by DaleWhile onthese assignments,Mayo vigorously represented the Dale-Scott faction21 I have read and considered two Board cases dealing with supervi-sors whoweredisciplined by their unions for incidents having to do withstewards The Board found violations in both cases However,these casesare factually distinguishable and do not apply to the present case SeeElectricalWorkers IBEW Local Union 648 (McGraw Construction),216NLRB 706 (1975), andCarpenters Local 1089 (M Greenberg Construc-tion),217 NLRB 999 (1975) 640DECISIONS OF NATIONALLABOR RELATIONS BOARDadjusted on Saturdays or, even if they were, that the ad-justment could not occur on the following Monday with-out prejudice to the Employer.In light of the above, I will recommend to the Boardthat this allegation be dismissed.2.Was Dale dischargedby C-D,at the behest ofthe District Council,for unlawful reasons?To recapitulate my findings from the "Facts"above, Ifound that Passman had primary authority to appointstewards at the C-D jobsite(District Council Exh. 3, sec.41, p 31), that pursuant to the lawful exercise of thatpower,Passman duly appointed Montoya and Stebner;thatScott as assistant business representative lackedpower to remove stewards appointed by Passman; thatPassman was never informed nor did he consent to theremoval of Montoya and Stebner;and that Scott's at-tempted replacement of Montoya and Stebner was nulland voidAll of the above seems to me to be unassailable.Whether Montoya and Stebner were effective as stew-ards or,in the case of Montoya, whether he harassed andprovoked Mayo is basically irrelevant to the central issuewhich I divide into two parts:(1)whether the DistrictCouncil could lawfully cause Montoya and Stebner to bereinstated as stewards;and/or(2)whether the DistrictCouncil could lawfully cause C-D to terminate Dale. Toanswer these questions,it is necessary to reiterate certainadditional key facts in this case.When Scott dispatched22 Dale tothe C-D jobsite onJanuary 2, there was no legal basis for this act.As notedabove, there were three basic methods by which Dalecould have been dispatched:(1) from the top of the out-of-work list-Dale never signed it,(2) pursuant to the25-percent clause-not applicable'23 (3) pursuant to theprevious employment within the past 5 year'sclause-Dale had never worked for C-D before January2. (G.C.Exh. 14,pp 9-10.)Recognizing that these methods oflawful dispatch do not apply in the present case, Scottand Dale both testified that in their experience,a hiringhallbasicallyoperateswithout rules and regulations.That is, a hiring hall has traditionally been used toreward friends of those controlling the hiring hall and topunish foes.In sum,Scott and Dale were merely utiliz-ing the hiring hall in accord with custom and practice.Ifind,contrary to Scott and Dale, that no credibleevidence was presented to support the claim that such apractice exists, or is condoned by any union.Icannotcredit their testimony.However even if their testimonyiscredited,itmerely shows widespread violations of theAct. TheBoard has held.2422 In histestimony, Scott repeatedly objected to the use of the term"dispatch" to describe his act of sending Dale to C-D to work as stew-ardRather Scott testified that he "cleared" Dale to work at C-D How-ever Scott wishes to characterize his act, I find that it was without legalbasis22 The General Counsel argues (Br 40) that the 25-percent clause wasapplicable here I find that it was not because Dale neversignedthe out-of-work list because this is an after-the-fact justifications never relied onby Scott and Dale at the time and becausethistheory remains unprovenin the record24PileDrivers Local 2375 (OffshoreWelding),267 NLRB 320, 323(1983)[Iln operating an exclusive hiring hall, a union owesa duty of fair representation to all applicants for re-ferral, and it may not act arbitrarily without objec-tive criteria or standards, or in disregard of the pro-visions of its collective-bargaining agreements.Put differently, if there is a practice in the constructionindustry by which members are dispatched based on thepurely personal choice of the dispatcher and without aidof objective factors, such practice has been held to vio-late Section 8(b)(1)(A) of the Act 25The General Counsel makes additional arguments toshow that Dale was properly referred to the C-D jobsite(Br. 38-42). For example, it is argued that because Pass-man was absent from the hiring hall on December 31,Passman was authorized to act in his absence. This argu-ment assumes the validity of the Mayo request, a conceptwith which I cannot agree; the General Counsel's argu-ment also assumes that Dale was merely being referredto C-D as a carpenter whereas he was being referred toreplace Passman's two stewards, and it assumes that Dalecould not have requested a referral from Passman whenhe was there. Instead, Dale went to Scott when bothknew that in accord with Passman's usual work sched-ule, he would not be there.The General Counsel goes on to contend that an emer-gency existed by virtue of the threats of lawsuits againstLocal 25 not only by Mayo, but also by C-D. This argu-ment is so frivolous, I reject it out of hand. First, nocredible evidence was presented to show that anyonehad made a bona fide threat to sue Local 25. Rather,Dale allegedly believed that matters might come to that.However, I find that Dale created this possibility withScott as a rationale for replacement of Passman's ap-pointees.To the extent that there is even a scintilla ofevidence to support the General Counsel's assertions, Ireject it based on the countervailing likelihood of law-suits from Montoya and Stebner for violating their rightsnot to be summarily replaced as stewards and their rightsto be fairly represented by the Union. This of course isnot to rule out C-D's lawsuit which presumably wouldbe just as likely after the stewards were replaced asbefore, due to the continuing, not to say increased, tur-moil caused by Dale's and Scott's actions.26The irregularities in the dispatch of Dale by Scott arematched by the request of Mayo for Dale in the firstplace. It is unnecessary to repeat my findings here re-garding Mayo's lack of actual authority to request Dale.It is arguable whether Mayo was acting outside thescope of his authority in requesting Dale; it is also argu-able whether Mayo was acting as an agent of C-D in re-questing Dale, even though he was a statutory supervi-sor.27 I have found above that Voight never requestedDale, although Voight may have acquiesced in Mayo'srequest of Dale However, it is unnecessary to resolve25 PaintersLocal 277 v NLRB,717 F 2d 805 (3d Cir 1983)26 In this respect,Voight's assignment of uniformedsecurityguards toaccompany Dale, Scott,andMayo to relieve the stewards is evidencethatVoight fully believed violence was a real possibility I would sharethat view27CfCarpenters vNLRB,286 F 2d 533, 536-537 (D C Cir 1960) C-D INVESTMENT CO.the questions regarding Mayo's authority because Scottso clearly lacked authority to dispatch Dale both as anemployee and as a steward.In this case, District Council is charged with violatingSection 8(b)(1)(A) and (2), while C-D is charged withviolating Section 8(a)(1) and (3).28 The gist of the al-leged violations is based on the telephone calls made byMiller and Flores to Voight to the effect that Daleshould be terminated or the District Council would shutthe job down. No claim is made in this case that DistrictCouncil violated the Act, when Flores used the identicaltactic to secure the reinstatement of Montoya, pursuantto the arbitrator'sruling.The GeneralCounsel argues(Br. 44) that "no investigation was made into the circum-stances of Dale's referral," before the calls were made toVoight. This is not true. Voight told Miller and Floresthat Dale had not been requested and Stebner told Millerof his removal on January 2. Miller also knew that Pass-man had appointed Stebner and Montoya and played norole in their removal. Further, neither Miller nor Floreshad received complaints about the two stewards, relativeto their job performance. Based on the above, I concludethatDistrictCouncil properly caused the reinstatementof Montoya and Stebner.Iagree with the General Counsel's statement of lawthat a violation of the Act occurs where the union causesthe discharge of an employee because the employee po-litically or personality wise opposes the incumbent unionadministration (Br. 44). However, I must reject the Gen-eral Counsel's additional claim (Br. 47) that a union maynot cause an employee's discharge for any reasons otherthan failure to pay dues or initiation fees. Rather theBoard has declined to hold as unlawful per se every in-terferencewith an employee's status for reasons otherthan the failure to pay dues and initiation fees. InOperat-ing Engineers Local 18 (Ohio Contractors),204 NLRB 681(1973), revd. and remanded 496 F.2d 1308 (3d Cir. 1974),the Board stated (204 NLRB at 681):When a union prevents an employee from beinghired or causes an employee's discharge, it has dem-onstrated its influence over the employee and itspower to affect his livelihood in so dramatic a waythatwe will infer-or, if you please, adopt a pre-28 These subsections of the Act provide(b) It shall be an unfair labor practice for alabor organization orits agents-(1) to restrain or coerce (A) employeesin theexercise of therightsguaranteed in section157 of thistitleProvidedThat thisparagraphshall not impair the right of a labor organization to pre-scribe its own rules withrespect to the acquisitionor retention ofmembership therein(2) to causeor attempt to causean employerto discriminateagainst anemployee inviolationof subsection (a)(3) ofthis section(29 U S C §§ 158(b)(1)(A)and (2) )Secs 8(a)(l) and(3) provide(a) It shall be an unfair labor practice for an employer-(1) To interferewith,restrain,or coerce employees in the exerciseof the rights guaranteed in section157 ofthis title(3) by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization(29 U S C §§ 158(a)(1)and (3) )641sumption that the effect of its action is to encourageunion membership on the part of all employees whohave perceived that exercise of power 3 But the in-ference may be overcome, or the presumption re-butted, not only when the interference with em-ployment was pursuant to a valid union- securityclause, but also in instances where the facts showthat the union action was necessary to the effectiveperformance of its function of representing its con-stituency.Thus the Supreme Court has sanctioned unioncontrol over access to employment through hiringhall agreements,4 even though recognizing that "thevery existence of a hiring hall encourages unionmembership." And this Board has found legitimatea union's action in causing the layoff of an employ-eewho insisted on working without receiving asubsistence allowance called for by the collective-bargaining agreement.5In such cases,the union'sactions,while incidentally encouraging union mem-bership,were nevertheless essential to its effectiverepresentation of employees.2RadioOfficers'Union [A H Bull SteamshipCo ] v NLRB, 347US 17 (1954)4Local 357, Teamsters [Los Angeles-SeattleMotor Express] vNLRB,365 U S 667 (1961)SPlanet Corporation, fn2, supra.Thus, the primary question here is whether Dale's dis-charge was necessary to the effective performance ofDistrict Council's function of representing its constituen-cy. I find that it was.29 Dale and Scott acted primarilyto advance their own union political interests rather thanout of concern for the welfare of Local 25 as a whole.By departing from established hiring hall practices, inorder to refer Dale to C-D, Scott easily might have beencharged himself with violating the same provisions of theAct as District Council stands accused .3 ° In attemptingto return the status quo by reinstating the two stewardsand causing the discharge of Dale, the District Councilwas acting in furtheranceof a valid objective for thebenefit of its membership as a whole. 31InCement Masons Local 526 (P. J. Dick Contracting),261NLRB 1050 (1982), the Board approved a decisionof the administrative law judge holding that a union canlawfully subject a member to union discipline for seekinghis own employment and accepting a job without firstclearing his employment with the union under the exist-ing provisions and understandingslawfullygoverningthat clearance.One form of union discipline approved by the Board inappropriate circumstances is to insist on an employer'sremoval of an offending individual from scheduled em-ployment.BirminghamCountry Club,199NLRB 85429 SeeCarpentersLocal 1102 (Planet Corp),144 NLRB798 (1963),Ty-pographical Union (Houston Chronicle),145 NLRB 1657 (1964)30PlumbersLocal 392 (Kaiser Engineers),252 NLRB 417(1980),ITOCorp of RhodeIsland,246 NLRB 810, 812 in 12 (1979)91 Lithographers(Publishers Association),258 NLRB 1043, 1047 (1981);Marquette CementMfg Co,213 NLRB 182 fn 2 (1974) 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1972).92Asan exampleof appropriatecircumstance, Iturn toPainters Local 487(American Coating),226 NLRB299, 301(1976). There,Administrative Law Judge Boyceheld with Board approval that union actions reasonablydesigned to preserve the integrity of contractually pre-scribed referral practices,even though those actionsbring changes in job status to individual employees, arepermissible under the Act. In causing the discharge ofDale, the District Council was doing no more than pre-serving the integrity of a contractually prescribed refer-ral practice,which was so clearly violated by Dale andScott who were attempting to advance their personal po-litical goals.In conclusion,Inote the cases that hold that a unionviolates Section8(bXl)(A) and (2) of the Act ifitcausesan employer to dischargeor lay offamember of theunion for activities within the union,and an employerwho knowingly acquiesces to union pressure to discrimi-nate against employees who engage in union activitiesviolates Section 8(a)(1) and(3) of the Act.33 Thus, as ageneral rule,a union is permitted to discipline its mem-bers for violations of its rules, but it may not enforce itsregulations by inducing the employer to exclude an em-ployee from the work force without triggering violationsof the Act.That is, the Act insulates employees' jobsfrom their organizational rights.34These principles of32 See alsoLaborers(Peter Kiewit),204 NLRB 151, 152-153 (1973)Indeed it could be argued that the District Council not only had a right,but also a duty,to cause Dale's removal Dale's deliberate bypass of es-tablished hiring hall provisions for his personal political goals meant thatsomeone on the out-of-work list may have been denied a job to whichthat person was entitled Had the District Council acquiesced in Dale's orScott's action,itmay have been liable to grievance or suit for violatingthe duty to fair representation of the bypassed membersaFrurn-Colnon Corp.v.NLRB,571 F.2d 1017,1021 (8th Cir. 1978)34 SeeNLRB Y. Plumbers Local 120,719 F 2d 178(6th Cir.1983), andcases cited therein.law simply have no applicationto thepresent case forthe reasons stated above.In accordwithmy analysisabove,I alsofind,for the same reasons applicable to theDistrict Council, that C-D didnot violatethe Act. I willrecommendto theBoardthat thiscase be dismissed in itsentirety.35CONCLUSIONS OF LAW1.The Respondent,NaftaliDeutsch and AlexanderColer d/b/a C-D Investment Co., is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(6) and(7) of the Act.2.TheRespondent,Los Angeles County DistrictCouncil of Carpenters,AFL-CIO,is a labor organizationwithin themeaningof Section 2(5) of the Act.3.Respondents have not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed96ORDERIt is ordered that the complaint is dismissed in its en-tirety.35 In deciding this case,Ihave deliberately avoided the use of theword"conspiracy"to characterize the actions of Dale,Scott, and MayoDistrict Council's answer was amended during the hearing to assert as anaffirmative defense that a conspiracy existed among the persons listedaboveMy findings in this case will speak for themselves and I prefer tolet others characterize themse If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-Poses